Case 2:20-cv-08047-SDW-LDW Document 1 Filed 07/01/20 Page 1 of 8 PageID: 1



Andrew L. O’Connor, Esq. 043662000
NAGEL RICE, LLP
103 Eisenhower Parkway
Roseland, New Jersey 07068
973-618-0400
aoconnor@nagelrice.com

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

MELISSA SCHWARTZMAN,

                   Plaintiffs,

            -vs-
                                        Case No.
UNITED AIRLINES, INC., UNITED
                                        COMPLAINT AND JURY DEMAND
CONTINENTAL HOLDINGS, INC.,
JOHN DOES (1-20), ABC CORPS (1-
20)

                   Defendants.


     The plaintiff, MELISSA SCHWARTZMAN, residing at 930 Dunham

Avenue, Westfield, New Jersey 07090, by way of Complaint against

the defendants UNITED AIRLINES, INC., UNITED CONTINENTAL HOLDINGS,

INC., JOHN DOES (1-20) and ABC CORPS. (1-20) states the following:

                       PARTIES AND JURISDICTION

     1.   At all times herein, plaintiff, Melissa Schwartzman, had

her principal and permanent residence in New Jersey.

     2.   At all times herein, defendant United Airlines Inc., was

a carrier of passengers by air, with its principal office located

at 233 South Wacker Drive, Chicago, IL 60606 and authorized to do

business in the State of New Jersey.
Case 2:20-cv-08047-SDW-LDW Document 1 Filed 07/01/20 Page 2 of 8 PageID: 2



     3.    At   all   times   herein,   defendant   United   Continental

Holdings, Inc., was a carrier of passengers by air, with its

principal office located at 233 South Wacker Drive, Chicago, IL

60606 and authorized to do business in the State of New Jersey.

     4.    Venue is proper in this district in that defendants

United Airlines Inc. and United Continental Holdings, Inc. have

offices and transact business in the District of New Jersey, to

wit, the defendants maintain a hub at Newark Liberty International

Airport.

     5.    At all times herein, defendant John Doe is a fictitious

designation for a flight attendant on the flight crew of Flight

UA1748 who is an employee, servant and/or agent of United Airlines,

Inc., United Continental Holding, Inc. and/or ABC Corps. (1-10).

     6.    At all times herein, defendant ABC Corporation (11-20)

was a fictitious manufacturer, seller or distributor of a galley

system, beverage maker or beverage heater used to heat water or

beverages on said flight/aircraft referenced above.

     7.    On or about July 27, 2019, plaintiff Melissa Schwartzman

was a passenger on board an aircraft owned and/or operated by

defendants United Airlines, Inc., United Continental Holdings,

Inc. and/or ABC Corps. 1-10.

     8.    At the aforesaid time and place, the aircraft on which

plaintiff, Melissa Schwartzman, was a passenger, was traveling

from Anchorage, Alaska to Newark, New Jersey.

                                    2
Case 2:20-cv-08047-SDW-LDW Document 1 Filed 07/01/20 Page 3 of 8 PageID: 3



     9.     At the aforesaid time and place, plaintiff, Melissa

Schwartzman was caused to sustain bodily injuries as a result of

being scalded by a hot beverage served by a flight attendant,

employee, servant and/or agent of the aforesaid named defendants.

                                 FIRST COUNT

     10.    On   or     about    July   27,    2019,    plaintiff,   Melissa

Schwartzman, was a passenger on board an aircraft owned, leased,

operated,   staffed     and/or    otherwise    controlled   by   defendants,

United Airlines, Inc., United Continental Holdings, Inc. and/or

ABC. Corps 1-10 traveling from Anchorage, Alaska to Newark, New

Jersey on Flight UA1748.

     11.    On   said   date,    Defendants    were    responsible   for   the

service, maintenance, inspection, and/or repair of the subject

aircraft.

     12.    On   said   date,    Defendants    were    responsible   for   the

training, management, supervision, and/or control of its flight

crew aboard said flight, including adherence to standard safety

policies and protocol.

     13.    At the aforesaid time and place, plaintiff, Melissa

Schwartzman, was caused to sustain bodily injuries as a result of

being scalded by a hot beverage served by a flight attendant,

employee, servant and/or agent of the aforesaid named defendants.

     14.    At all times aforesaid, the defendants named herein were

careless, reckless, negligent and/or grossly negligent in the

                                        3
Case 2:20-cv-08047-SDW-LDW Document 1 Filed 07/01/20 Page 4 of 8 PageID: 4



ownership,       operation,      maintenance,          management,       control,

supervision,      servicing,     repair       and/or   inspection       of   their

employees, crew and/or aircraft, and/or did negligently engage the

services of an incompetent independent contractor, and/or did

negligently hire or train certain employees, and as a direct and

proximate result of the foregoing acts or omissions any or all

proximately caused the plaintiff to be scalded by a hot beverage

and thereby proximately caused the plaintiff to sustain severe,

traumatic and permanent injuries.

      15.    As a direct and proximate result of the foregoing actions

of defendants, United Airlines, Inc., United Continental Holdings,

Inc., and/or ABC Corps. 1-10, plaintiff was caused to sustain

severe, traumatic and permanent injuries.

      16.    As a direct and proximate result of the foregoing conduct

by   the    aforesaid    Defendants     and/or   their     employees,    servants

and/or agents, plaintiff was severely and permanently injured,

suffered, still suffers and will in the future suffer great pain

and anguish, was, still is and will in the future be confined for

periods     of   time,   was,   still    is   and   will    in   the   future   be

incapacitated from continuing her usual course of conduct and

employment, was, still is and will in the future he obliged to

undergo medical and other needed care for the relief of her

aforesaid injuries and to incur large expenses for the same and

was otherwise injured, damaged, scarred and restricted in her

                                         4
Case 2:20-cv-08047-SDW-LDW Document 1 Filed 07/01/20 Page 5 of 8 PageID: 5



bodily movements, conduct, activities and functions, past, present

and future.

       17.    Defendants United Airlines, Inc., United Continental

Holdings, Inc. and/or ABC. Corps 1-10 are also responsible for the

negligence of their employees, servants, contractors, and other

representatives under the theory of respondeat superior.

       WHEREFORE,     the    plaintiff       demands    judgment   against    the

defendants for damages, compensatory and/or punitive, together

with interest and costs of suit as set forth in the First Count.

                                 SECOND COUNT

       18.    Plaintiff repeats the allegations contained in the First

Count and incorporates the same by reference as if repeated at

length herein.

       19.    JOHN DOE 1-10 are fictitious names and the parties

intended being one or more persons whose identities are presently

unknown but will be ascertained during the course of pre-trial

discovery.

       20.    JOHN DOE 1-10 was the fictitious names flight attendant,

employee and/or agent on said flight who prepared and/or served

plaintiff a scalding hot beverage.

       21.    The conduct, actions or omissions of the defendant, JOHN

DOES   1-10    to   be    determined     during   the    course    of    pre-trial

discovery,     were      substantial   factors    in    causing    the   injuries

sustained by the plaintiff and as more fully described hereinabove.

                                         5
Case 2:20-cv-08047-SDW-LDW Document 1 Filed 07/01/20 Page 6 of 8 PageID: 6



     WHEREFORE,      the     plaintiff       demands    judgment     against     the

defendants for damages together with interest and costs of suit as

set forth in the Second Count.

                                    THIRD COUNT

     22.    The plaintiff repeats the allegations contained in the

First and Second Counts and incorporates the same by reference as

if repeated at length herein.

     23.    ABC CORPORATION         11-20 is a fictitious manufacturer,

seller or    distributor of a galley system, beverage maker or

beverage    heater    used     to    heat     water    or   beverages     on     said

flight/aircraft whose identity is presently unknown but will be

determined during the course of pre-trial discovery.

     24.    The product named herein, was sold by defendant in a

defective condition, unreasonably dangerous to users in that this

product was unfit for use because, due to defective design or

manufacture, the product failed.

     25.    The   defendant     named        herein    failed   to     timely    and

adequately warn users of the product of the dangers and risks

associated with the same.

     26.    The   defendant     named        herein    is   strictly    liable    to

plaintiff for the harm, damages and injuries complained of herein

by reason of having sold and placed into the stream of commerce a

defective product which was unreasonably dangerous to users, and



                                         6
Case 2:20-cv-08047-SDW-LDW Document 1 Filed 07/01/20 Page 7 of 8 PageID: 7



by failing to warn of the risk and dangers associated with the use

of said product.

     27.    The   defendant   named   herein    was   careless,   reckless,

negligent and\or grossly negligent in the manufacture, design,

assembly,    maintenance,     repair,      servicing,   installation     and

instruction of operation and\or inspection of said product, and/or

did negligently engage the services of an incompetent independent

contractor regarding same, and/or did negligently hire or train

certain employees regarding same, and as a direct and proximate

result of the defendant's negligence, plaintiff, was still is and

will in the future be obliged to undergo medical and other needed

care for the relief of her aforesaid injuries and to incur large

expenses for the same and was otherwise injured, damaged, scarred

and restricted in her bodily movements, conduct, activities and

functions, past, present and future.

     WHEREFORE,     the   plaintiff       demands   judgment   against   the

defendants for damages, compensatory and/or punitive, together

with interest and costs of suit as set forth in the First and

Second Counts.




                                      7
Case 2:20-cv-08047-SDW-LDW Document 1 Filed 07/01/20 Page 8 of 8 PageID: 8



                              JURY DEMAND

     Plaintiffs demand a trial by jury on all triable issues.

                    DESIGNATION OF TRIAL COUNSEL

     Bruce H. Nagel, Esq. is hereby designated as trial counsel.




                                        s/ Andrew L. O’Connor
                                        ANDREW L. O’CONNOR
                                        NAGEL RICE, LLP
                                        103 Eisenhower Parkway
                                        Roseland, New Jersey 07068
                                        973-618-0400
                                        aoconnor@nagelrice.com
Dated: July 1, 2020




                                    8
